Citation Nr: 1146153	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran retired from active duty in June 1969 with more than 21 years of active service. 

This appeal originally came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2011, the Board remanded the case for additional development.  As discussed below, the Board finds that there has not been adequate compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran is seeking service connection for COPD.  Service medical records reveal he had bronchitis in service in July 1964 and complained of shortness of breath and chest pain on his Report of Medical History at service separation in March 1969.  The examiner attributed those symptoms to his heavy smoking.  The Veteran's private medical records from May 2006 through 2010 include current diagnoses of COPD.  The bronchitis, shortness of breath and chest pain in service may be the first documented symptoms of the Veteran's current COPD.  Competent medical evidence is needed to determine if there is a link between the symptoms noted in service and the currently diagnosed COPD.

The case was previously remanded for an examination of the Veteran with an opinion as to whether his current COPD had its onset in service.  Unfortunately, the examiner did not address the inservice complaints as they relate to the current diagnosis, but rather attributed the current COPD to smoking in service.  

The Board notes that the law and regulations prohibit a grant of service connection based on the use of tobacco products in service, (for claims filed after June 1998 as is the case here). 38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300 ; See also Stoll v. Nicholson, 401 F.3d 1375 (Fed. Cir. 2005).  Thus, any contention that COPD was caused by tobacco use in service must be denied as a matter of law.  

However, the question of whether the current COPD had its onset in service is a different question, and was not properly addressed in the examiner's opinion.  Accordingly, the Board finds that this medical opinion is inadequate, and an addendum opinion must be obtained.  

When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  In this regard, the Board notes that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  An addendum to the June 2011 VA examiner's opinion must be obtained.  After reviewing the claims folder, including the inservice respiratory findings and history, a VA physician is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability) that the currently diagnosed COPD began in service?  In addressing this question, the examiner should discuss whether the Veteran's in-service complaints of bronchitis, shortness of breath and chest pain were the early symptoms of the subsequently diagnosed COPD.  

2.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



